Title: From John Adams to Timothy Pickering, 29 June 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy June 29th 1799

I received but last night your favor of the 18th. I return the commission signed for Mr John Moreton, as consul at Havanna—the copy of your projected letter to the Govenor, to which I see no objection, & all the letters & papers of Mr. Iznardi. Considering the conduct of Mr Iznardi, as represented in his own letters, it has been zealous & meritorious, although there are marks of credulity. But his conduct is not represented to me in so high a light I see no occasion for censure, but should wish to know Capt Decaturs opinions sentiments, before I express very formal thanks. If you pay his bill and applaud his zeal, it will be enough. I know not how to credit the death, of three hundred Americans in so short a time.
I hope Mr. Moreton will exert himself. I am sure we ought to have an able as well as faithful consul of that place
